Per Curiam.
*1283Upon consideration of Appellant's response to the Court's order of June 19, 2019, the Court has determined that the order on appeal is not final and the appeal is premature because the order merely grants a motion and does not contain the requisite words of finality to make it an order entering a final appealable judgment. See Fla. R. App. P. 9.110(l ) ; Hickox v. Taylor , 933 So. 2d 675 (Fla. 1st DCA 2006). Accordingly, the appeal is dismissed for lack of jurisdiction. Appellant's request for clarification is denied.
Lewis, Kelsey, and Winokur, JJ., concur.